  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 1 of 11 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


COLEMAN CHANEY, Individually and on                                              PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                    No. 6:20-cv-427


DOUGH SLINGER, LLC,                                                            DEFENDANTS
JEREMY BROWN and LEANN BROWN


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Coleman Chaney (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through his attorney Josh Sanford of Sanford Law

Firm, PLLC, and for his Original Complaint—Collective Action against Defendants Dough

Slinger, LLC, Jeremy Brown and Leann Brown (collectively “Defendants”), he does

hereby state and allege as follows:

                                  I.       INTRODUCTION

       1.     This is an action brought by Plaintiff, individually and on behalf of all others

similarly situated, against Defendants for violations of the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”).

       2.     Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys’ fee, as a result of Defendants’ failure to pay

proper wages under the FLSA within the applicable statutory limitations period.

       3.     Upon information and belief, within the three years prior to the filing of the

Complaint, Defendants have willfully and intentionally committed violations of the FLSA

as described, infra.
                                          Page 1 of 11
                        Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                              U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                             Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 2 of 11 PageID #: 2




                              II.     JURISDICTION AND VENUE

         4.    The United States District Court for the Eastern District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

         5.    Defendants conduct business within the State of Texas, with a location in

Tyler.

         6.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because Defendants do business in Texas; therefore, the State of Texas has

personal jurisdiction over Defendants.

         7.    Plaintiff worked for Defendants as a general manager for their restaurant

located in Texas. Therefore, the acts alleged in this Complaint had their principal effect

within the Tyler Division of the Eastern District of Texas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                         III.   THE PARTIES

         8.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

         9.    Plaintiff is an individual and a resident of Smith County.

         10.   Defendant Dough Slinger, LLC (“Dough Slinger”), is a domestic limited

liability company.

         11.    Dough Slinger’s registered agent for service is Jeremy Brown, at 418 Red

Bud Street, Forney, Texas 75126.

         12.   Dough Slinger does business as, and is a franchise of, Cici’s Pizza.




                                             Page 2 of 11
                           Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                                 U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                                Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 3 of 11 PageID #: 3




        13.    Defendant Jeremy Brown (“J. Brown”) is an individual and a resident of

Texas.

        14.    Defendant Leann Brown (“L. Brown”) is an individual and a resident of

Texas.

                                 III.     FACTUAL ALLEGATIONS

        15.    Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.

        16.    J. Brown has at all times relevant hereto controlled the day-to-day

operations of Dough Slinger such that he is liable to Plaintiff as an employer under the

FLSA.

        17.    J. Brown established and maintained the wage and employment practices

at issue.

        18.    J. Brown was at all times relevant hereto Plaintiff’s employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

        19.    L. Brown has at all times relevant hereto controlled the day-to-day

operations of Dough Slinger such that she is liable to Plaintiff as an employer under the

FLSA.

        20.    L. Brown established and maintained the wage and employment practices

at issue.

        21.    L. Brown was at all times relevant hereto Plaintiff’s employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

        22.    Dough Slinger was at all times relevant hereto Plaintiff’s employer and has

been engaged in interstate commerce as that term is defined under the FLSA.

                                             Page 3 of 11
                           Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                                 U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                                Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 4 of 11 PageID #: 4




       23.    Upon reasonable information and belief, Defendants’ annual gross volume

of sales made or business done was not less than $500,000.00 (exclusive of excise taxes

at the retail level that are separately stated) during each of the three calendar years

preceding the filing of this Complaint.

       24.    Plaintiff is currently employed by Defendants and has been since January

of 2020.

       25.    Plaintiff performs work for Defendants as a General Manager.

       26.    Defendants employ General Managers to supervise other employees, open

and close the restaurant, handle cash deposits, and generally oversee day-to-day

business operations.

       27.    At all times relevant hereto Defendants classified Plaintiff and other General

Managers as exempt from the overtime requirements of the FLSA and purported to pay

them a salary.

       28.    However, Plaintiff and other General Managers were compensated at a rate

below the applicable minimum weekly salary required under the FLSA for exempt

employees.

       29.    Plaintiff was compensated at a rate of approximately $600.00 per week, or

$30,000.00 annually.

       30.    Upon information and belief, other General Managers were paid in a

similarly deficient manner.

       31.    Defendants did not pay Plaintiff and other General Managers one and one-

half times their regular rate of pay for all hours worked over forty (40) per week.




                                          Page 4 of 11
                        Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                              U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                             Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 5 of 11 PageID #: 5




       32.     Plaintiff and other General Managers routinely used, handled, sold, and/or

worked on, goods or materials that were produced for or traveled in interstate commerce,

such as kitchen equipment, utensils, and ingredients.

       33.     Defendants knew, or showed reckless disregard for whether, the way they

paid, and failed to pay, Plaintiff and other General Managers violated the FLSA.

       34.     Plaintiff regularly and typically worked more than forty (40) hours per week

while working for Defendants.

       35.     Upon information and belief, other General Managers also regularly and

typically worked more than forty (40) hours per week while working for Defendants.

       36.     Defendants did not pay Plaintiff and other General Managers an overtime

premium of one and one-half times their regular hourly rates for overtime.

                   V.     REPRESENTATIVE ACTION ALLEGATIONS

       37.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       38.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       39.     Plaintiff and other General Managers regularly worked in excess of forty

(40) hours per week throughout their tenure with Defendants.

       40.     Defendants did not pay Plaintiff and other General Managers one-and-one-

half (1.5) times their regular rate of pay for all hours of work in excess of forty (40) in a

single workweek.

       41.     Defendants did not pay Plaintiff and other General Managers a sufficient

weekly salary.

                                           Page 5 of 11
                         Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                               U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                              Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 6 of 11 PageID #: 6




       42.    Defendants violated the FLSA by misclassifying Plaintiff and other General

Managers as exempt from the overtime requirements of the FLSA.

       43.    At all relevant times herein, Defendants have deprived Plaintiff and all

others similarly situated of a proper overtime premium for all of the hours they worked in

excess of forty (40) hours in a week.

       44.    Plaintiff brings this FLSA claim on behalf of all other General Managers

employed by Defendants at any time within the three years preceding the filing of the

Original Complaint, who were misclassified as exempt from the overtime requirements of

the FLSA and not paid one-and-one-half (1.5) times their regular rate of pay for all hours

worked in excess of forty (40) in a workweek.

       45.    The proposed class is preliminarily defined as follows:

                   All General Managers within the past three years.

       46.    Plaintiff and the members of the proposed class are entitled to payment of

the following types of damages:

       A.     Payment for all hours worked, including proper overtime premiums for all

hours worked for Defendants in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

       C.     Attorneys’ fees and costs.

       47.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file his written Consent to Join this lawsuit.

       48.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed and continues forward through

the date of judgment pursuant to 29 U.S.C. § 255(a).

                                           Page 6 of 11
                         Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                               U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                              Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 7 of 11 PageID #: 7




       49.     The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.      They were paid a salary;

       B.      Their weekly salary fell below the statutory minimum to be qualified as

exempt under the FLSA;

       C.      They were subject to Defendants’ common policy of classifying them as

exempt from the overtime requirements of the FLSA;

       D.      They regularly worked over forty hours per week; and

       E.      They were subject to Defendants’ common practice of not paying workers

a lawful overtime premium of one and one-half (1.5) times their regular hourly rate for all

hours worked over forty (40) hours per workweek.

       50.     Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believes that the group includes at least five (5) persons.

       51.     Defendants can readily identify the members of the Section 16(b) Collective.

The names, physical addresses, email addresses, and cell phone numbers of the FLSA

collective action members are available from Defendants, and a Court-approved Notice

should be provided to the FLSA collective action members via first class mail, email and

text message to their last known physical and email addresses and cell phone numbers

as soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                              VI.   FIRST CAUSE OF ACTION
                        (Individual Claim for Violation of the FLSA)

       52.     Plaintiff repeats and re-alleges the preceding paragraphs of this Complaint

as if fully set forth in this section.
                                             Page 7 of 11
                           Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                                 U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                                Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 8 of 11 PageID #: 8




       53.    29 U.S.C. § 207 requires employers to pay each employee one and one-

half times the employee’s regular rate for all hours that the employee works in excess of

forty (40) per week.

       54.    Defendants      misclassified      Plaintiff   as    exempt       from   the   overtime

requirements of the FLSA.

       55.    At all times relevant hereto, Defendants were Plaintiff’s “employer” within

the meaning of the FLSA, 29 U.S.C. § 203.

       56.    Defendants failed to pay Plaintiff an overtime rate of one and one-half (1.5)

times his regular rate of pay for all hours worked over forty (40) in each one-week period.

       57.    Defendants’ conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary, and in bad faith.

       58.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-

judgment interest, and costs, including reasonable attorney’s fees as provided by the

FLSA for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

       59.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII. SECOND CAUSE OF ACTION
                    (Collective Action Claim for Violation of FLSA)

       60.    Plaintiff repeats and re-alleges all previous paragraphs of this Original

Complaint as though fully incorporated herein.


                                           Page 8 of 11
                         Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                               U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                              Original Complaint—Collective Action
  Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 9 of 11 PageID #: 9




       61.    Plaintiff brings this action on behalf of all other individuals who worked for

Defendants as General Managers to recover monetary damages owed by Defendants to

Plaintiff and members of the putative collective for unpaid overtime compensation for all

the hours they worked in excess of forty each week.

       62.    Plaintiff brings this action on behalf of himself and all other General

Managers, former and present, who were and/or are affected by Defendants’ willful and

intentional violation of the FLSA.

       63.    Defendants misclassified Plaintiff and other General Managers as exempt

from the overtime requirements of the FLSA.

       64.    29 U.S.C. § 207 requires employers to pay each employee one and one-

half (1.5) times the employee’s regular rate for all hours that the employee works in

excess of forty (40) per week.

       65.    Like Plaintiff, other General Managers regularly worked more than forty (40)

hours in a week.

       66.    Defendants failed to pay these workers at the proper overtime rate for all

hours worked in excess of forty (40) hours in a week, despite their entitlement thereto.

       67.    Defendants’ conduct and practices, as described above, have been and

continue to be willful, intentional, unreasonable, arbitrary and in bad faith.

       68.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney’s fees as provided by the FLSA.




                                           Page 9 of 11
                         Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                               U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                              Original Complaint—Collective Action
 Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 10 of 11 PageID #: 10




       69.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Coleman Chaney, individually and

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That each Defendant be summoned to appear and answer this Complaint;

       B.     That Defendants be required to account to Plaintiff, the collective members,

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       C.     A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act and their attendant and related regulations;

       D.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.     Judgment for damages suffered by Plaintiff and the collective members for

all unpaid overtime compensation under the Fair Labor Standards Act and its attendant

and related regulations;

       F.     Judgment for liquidated damages in an amount equal to all unpaid overtime

compensation owed to Plaintiff and the collective members pursuant to the Fair Labor

Standards Act and their attendant and relating regulations;

       G.     An order directing Defendants to pay Plaintiff and the collective members

prejudgment interest, a reasonable attorney’s fee, and all costs connected with this

                                          Page 10 of 11
                         Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                               U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                              Original Complaint—Collective Action
 Case 6:20-cv-00427-JDK Document 1 Filed 08/03/20 Page 11 of 11 PageID #: 11




action; and

      H.      Such other relief as this Court may deem necessary, just, and proper.

                                                     Respectfully submitted,

                                                     COLEMAN CHANEY, Individually
                                                     and on Behalf of All Others
                                                     Similarly Situated, PLAINTIFF

                                                     SANFORD LAW FIRM, PLLC
                                                     ONE FINANCIAL CENTER
                                                     650 SOUTH SHACKLEFORD, SUITE 411
                                                     LITTLE ROCK, ARKANSAS 72211
                                                     TELEPHONE: (501) 221-0088
                                                     Facsimile: (888) 787-2040

                                                     /s/ Josh Sanford
                                                     Josh Sanford
                                                     Tex. Bar No. 24077858
                                                     josh@sanfordlawfirm.com




                                        Page 11 of 11
                       Coleman Chaney, et al. v. Dough Slinger, LLC, et al.
                             U.S.D.C. (E.D. Tex.) No. 6:20-cv-427
                            Original Complaint—Collective Action
